DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Application Publication WO 2018/008238. The above cited PCT publication is not in English, and as such the equivalent patent application document Konishi et al. (US Patent Application Publication 2019/0201317) will be referred to for supporting the rationale of this rejection.
	Konishi et al. discloses cosmetics (abstract). One such cosmetic is an oil-based mousse cheek (example 14). This example comprises partially crosslinked dimethylsiloxane (which instantly recited element (a)), amorphous silicic anhydride (which instantly recited element (b)), stearoyl inulin (which instantly recited element (c)), decamethylcyclopentasiloxane (which instantly recited element (d)), and silica-treated powders of mica and sericite (which instantly recited element (e)). The amount of the partially crosslinked dimethylsiloxane is from 5.6 to 8.4 wt%, which overlaps the instantly recited range. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05. And the amount of the powders is 15.4 wt% (which reads upon the instantly recited range). Thus, Konishi et al. renders prima facie obvious the cosmetic recited by independent instant claim 1.
	Instant claims 2 and 5 further limit the amounts of the ingredients. In example 14, the amount of the stearoyl inulin is 10 wt% and the amount of the amorphous silicic anhydride is 0.5 wt%.
	Instant claims 3 and 6 recite that there is a polar oil present in addition to the silicone oil. And neopentyl glycol diisostearate is present in example 14.
Instant claims 4 and 7-8 recite that the cosmetic is a lip cosmetic. The example cited above is mousse for cheeks.  However, the claims are drawn to a cosmetic composition, and the body of the claim recites a structurally complete invention.  Furthermore, the location the cosmetic is used (the site of application being the lips as opposed to the cheek) does not appear to result in a structural difference between the claimed invention and the prior art (the cosmetic taught by Konishi et al. appears to be applicable to cheek).  As such, the limitation as to where the cosmetic is applied is not considered to further limit the claim and only states only an intended use.  See MPEP 2111.02(II). Alternatively, Konishi et al. discloses that alternative forms for cosmetics disclosed include lipsticks (paragraph [89]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699